Citation Nr: 1547143	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from March 1984 to July 1984, with various periods of ACDUTRA and inactive duty for training (INACDUTRA) through September 2005 with U.S. Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) from September 2007 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Appellant was afforded a hearing before a Veterans Law Judge at the Regional Office.  A hearing transcript has been associated with the record.  In September 2012, the Appellant was informed that the Veterans Law Judge who had conducted her hearing in March 2011 retired and she therefore had the right to an additional hearing before a different Veterans Law Judge.  In October 2012, the Appellant declined her right to a hearing.  However, in August 2015, the Appellant submitted a VA-9 perfecting her appeals on the gastrointestinal disabilities and requested a Board hearing via video-conference.  Thus, the Board finds it is appropriate to remand this case for due process reasons.  

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing before a Veterans Law Judge via videoconference, and notify her of the schedule hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




